Plaintiff sues to recover damages for several acts of mistreatment allegedly committed against him while he was serving in the Army. Defendant has moved to dismiss the petition on the ground that the claim is one sounding in tort and is beyond the jurisdiction of the court. On March 15, 1963, the court considered defendant’s motion and plaintiff’s opposition thereto and concluded that plaintiff had failed to state a claim within the jurisdiction of the court and ordered that the petition be dismissed.